The plaintiffs in error, hereinafter called defendants, were convicted in the district court of Carter county of assault to do bodily harm, and were each sentenced to serve six months in the county jail, from which judgment the defendants have appealed.
The information alleged the offense to have been committed April 29, 1929. A petition in error with case-made attached was filed in this court March 29, 1930. No brief has been filed by the defendants in support of the assignments of error; yet, notwithstanding the failure to brief the assignments, we have read the record with care to ascertain if the court followed the law in the admission and rejection of the evidence and its instructions to the jury.
The record discloses that the defendants had an altercation with one James Childs in which the latter was beaten upon the body and head with various kinds of weapons.
The instructions, when taken in their entirety, correctly stated the law as applied to the facts in the case. From an examination of the record we find there were no substantial or prejudicial errors committed by the trial court. The defendant was accorded a fair and impartial trial.
The judgment is affirmed.
CHAPPELL, J., concurs. EDWARDS, J., absent, not participating. *Page 331